Per curiam.
Respondent, Donald 0. Nelson, pled guilty to one count of money laundering, 18 USC §§ 2 and 1956, and was sentenced in January 1995, to a period of probation, not exceeding five years. As a condition of probation, Nelson reserved the right to appeal his conviction. The State Bar brought this disciplinary proceeding pursuant to Rule 4-106 of the Rules and Regulations of the State Bar of Georgia, *716seeking to suspend Nelson from the practice of law pending the resolution of his appeal.
Decided September 11, 1995 —
Reconsideration denied October 13, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Following a hearing, the special master found that Nelson was guilty of a felony in violation of Standard 66 of Bar Rule 4-102, and recommended to this Court that he be suspended from the practice of law pending the resolution of his appeal.
Nelson has filed exceptions in this Court to the report of the special master. He contends that a suspension pending the outcome of his appeal is not mandatory under Bar Rule 4-106, and that, under the circumstances of this case, he should not be suspended during the pendency of his appeal.
Having reviewed the record and the transcript of the hearing, we agree with the special master’s recommendation. Therefore, we order that Nelson be suspended from the practice of law pending the outcome of his appeal. Nelson is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of that rule.

Suspended pending appeal.


All the Justices concur.